DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
1.	Due to communications filed 2/4/22, the following is a final  office action. Claims 1, 12-15, 26-28 are amended.  Claims 1- 28 are pending in this application and are rejected as follows. The previous office action has been modified to reflect claim amendments.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 3, 5, 6-8, 12-14, 15-17, 19, 20-22, 26- 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haney (US 8533054 B1), and further in view Wilkinson (US 20170364860 A1), and further in view of FLORANCE ET AL (CA 2337760 A1). 

As per claim 1, Haney discloses: 
storing, in memory, information related to a plurality of purchased items for resale on an online marketplace, (Haney (15) The computing device 103a and data. 136 may be considered as a data center. In one embodiment, the data center facilitates an online forum that allows users to sell and buy. or products within one geographic region or marketplace. Within the same data center or a separate data center, other forum(s) that allow users to sell and buy in a different geographic region or marketplace may be implemented; (53) In another embodiment, the seller is a passive participant and has not made arrangements, in advance, to offer its products in the second marketplace. In one arrangement, a third party, such as the proprietor or owner of the online forums, buys the product from the seller under the terms of the second market, which is the local marketplace of the seller. The third party then immediately the product internally to the buyer at the first marketplace...; ALSO SEE (60)): the information indicating, for each purchased item of the plurality of purchased items: (1) a respective customer to which the purchased item belongs, and (ii) a respective merchant that sold the purchased item to the respective customer, ((21) In some embodiments, the inventory data 166 further includes information about the quantity 170 of the items 169 that the user has in inventory…. Also, the inventory data 166 includes item specifications 179 that include information about the dimensions and weight of the item 169, which may be relevant for shipping purposes as well as for displaying on corresponding item detail pages 173. The inventory data 166 also includes shipment tracking data 176 regarding the current location of a shipment of the item 169 or plurality of items 169. In addition, the inventory data 166 includes distribution data 178 regarding where the items 169 are located or being offered for sale);

receiving at a computing system, from a  customer device associated with a particular customer a request for a page of web content associated with the online marketplace, ((22) The data store 136 further stores network pages 150 associated with various aspects of providing information to and gathering data from a CS of the functionality of the electronic commerce application 133. Examples of various network pages 150 will be discussed in further detail below; (42) Accordingly, in one embodiment, a user may be asked by the electronic commerce application 133 if he or she is able to navigate a RAS in which a search has been extended and corresponding search results are able to be provided. If the user responds by that he or she is capable of navigating the particular RAs, then the user is directed to a website of the particular MRS).  In this case, the user’s response is analogous to the request of the present invention;

in response to receiving the request for the page of web content the computer system performing, for each purchased item of at least some of the plurality of purchased items: determining a first cost associated with shipping the purchased item from the respective customer to which the purchased item belongs to the particular customer; determining a second cost associated with at least one of: (i) shipping the purchased item from the respective customer to which the purchased item belongs to the respective merchant that sold the purchased item, and (ii) shipping a new item from the respective merchant that sold the purchased item to the particular customer,  ((53) ... In one arrangement, a third party, such as the proprietor or owner of the online forums, buys the product from the seller under the terms of the second market, which is the local marketplace of the seller. The third party then immediately RAs the product internally to the buyer at the first marketplace.   The third party then directs the seller with shipping instructions to ship the product to the buyer, where the seller is compensated for additional shipping expenses than those charged by the seller to the buyer...; (54) In a different arrangement, the seller may have arranged with the third party to fulfill shipping of the seller's inventory to a buyer in a first or local marketplace with respect to the buyer. Accordingly, the third party maintains and controls the seller's product inventory in a second marketplace including fulfilling orders by picking products from inventory, packaging the products, and shipping the products to a buyer of the first marketplace from the third party's location. Therefore, when the third party facilitates the sale of the product to a buyer in the first marketplace, the third party can determine a reasonable price and shipping terms and provide the seller an agreed upon or further compensated portion of the sales. (as compared to a sales  between a local buyer and seller in the first marketplace)); and 
 
Haney does not specifically disclose the following limitations, however, Wilkinson  et al discloses:

based on a comparison between the first cost and the second cost, determining whether to include or omit content corresponding to the purchased item in the page of web content to be transmitted to the customer device, (Wilkinson  et al (US 20170364860 A1) [0147] With continued reference to FIGS. 14 and 15, at optional block 1402 the control circuit 1301 can be configured to…constrain a selection area 1502 on the multi-dimensional surface 1501 from which at least one product can be selected for this particular customer. By one approach, for example, the constraints can be selected such that the resultant selection area 1502 represents the best 95th percentile of the solution space; [0149] One particularly useful category of objective information comprises objective information regarding the customer. Examples in these regards include, but are not limited to…budget information for the customer or regarding which the customer must strive to adhere (such that, by way of example, a particular product/solution area may align extremely well with the customer's partialities but is well beyond that which the customer can afford and hence can be reasonably excluded from the selection area 1502); [0150] At block 1404 the control circuit 1301 can then identify at least one product to present to the customer by selecting that product from the multi-dimensional surface 1501. In the example of FIG. 15, where constraints have been used to define a reduced selection area 1502, the control circuit 1301 is constrained to select that product from within that selection area 1502. For example, and in accordance with the description provided herein, the control circuit 1301 can select that product via solution vector 1503 by identifying a particular product that requires a minimal expenditure of customer effort while also remaining compliant with one or more of the applied objective constraints based, for example, upon objective information regarding the customer and/or objective logistical information regarding providing particular products to the customer; [0240]… if the second customer has a value vector (e.g. environmental friendliness) with a particularly high magnitude, the system may automatically generate a message that highlights the relevant product characteristic (e.g. made from recycled material). In some embodiments, the item is offered to the second customer at a discounted price determined by the control circuit and/or the first customer. In some embodiments, the system may set the price or a price range for reselling the item that the first customer wishes to return. In some embodiments, the offer price may be determined based on the product type, the product condition, the product sales price, the product purchase price, etc. In some embodiments, the offer price may be reduced as compared to the item's price offered through the retailer.;)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson  et al in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
Haney nor Wilkinson et al disclose the following, however, Florance et al discloses:

wherein the content generated for inclusion in the page of web content comprises first content corresponding to a first purchased item including a first digital image of the first purchased item, but omits second content corresponding to a different second purchased item, including omitting a second digital image of the second purchased item, such that the content generated for inclusion in the page of web content corresponds to fewer than all of the plurality of purchased items/ and transmitting the page of web content for display on the customer device, the page of web content comprising, for the first purchased item, the first digital image along with an offer for a sale of the first purchased item to the particular customer, and the page of web content omitting the second content corresponding to the different second purchased item, including omitting the second digital image, (FLORANCE ET AL (CA 2337760 C) ): Although these examples describe limited categories of information displayed further feature, after the display element is selected and the pop-up window is displayed, window to view a subsequent display containing more details about the display in which the display elements carry an added information content…. For example, interested in purchasing retail space, would browse the map looking for icon displaying information retrieved from a database. The graphical user interface database, but to display only a subset of the data retrieved (a first The portion of the data that is displayed (the first portion) may be displayed in a map retrieved and stored, but not displayed) may then be automatically displayed or over an icon on the map display. More specifically, the user input selects displayed data (the first portion) and system then displays a subset of the digital images, address information, and price information. The digital images are not initially displayed. The address and/or price information of the properties is initially displayed (in a text grid/ in the display of the first portion of the data retrieved. The second portion digital images (if available) of all the properties retrieved, but each image is only displayed when the user "selects" a property as described above. The display is both the second portion of data is NOT displayed) and user-friendly because the relevant subset of the second portion of data is displayed quickly without use of this display technique.icon may be a small digital image (thumbnail image) of the property itself to with respect to being a candidate for purchase, sale, or trade would need to desired for purchase commodity offered for sale and that requested for purchase or exchange).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by FLORANCE ET AL in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Haney does not disclose the following limitations: determining the first cost comprises determining a first distance between the respective customer to which the purchased item belongs and the particular customer; determining the second cost comprises determining a second distance between the respective customer to which the purchased item belongs and the respective merchant that sold the purchased item, and determining a third distance between the respective merchant that sold the purchased item and the particular customer; and the comparison between the first cost and the second cost comprises a comparison between the first distance and a sum of the second distance and the third distance. However, Wilkinson (US 20170364860 A1) discloses in [0214] By one approach, the location 2132 can be a location for the store. As such, whether a return or exchange action, the delivery agent 2120 can travel between the a and locations 2130, 2132 to complete the transaction. By another approach, the location 2132 can be a location of the customer 2124 and the third location 2136 can be a location for the store. More specifically, the customer 2124 can make a separate purchase request for the item 2128 either with the coordinating entity control circuit 2118 or a system associated therewith. The coordinating entity 2116 can then determine that the location 2132 of the customer 2124 is within a predetermined SNR of the location 2130. In response to a positive determination, the coordinating entity 2116 can instruct the delivery agent 2120 to deliver 2316 the item 2128 to the customer 2124 at the location 2132 rather than a location of the store. In this case, the coordinating entity 2116 can further instruct the delivery agent 2120 to retrieve 2310 the exchange item 2134 from the third location 2136 and deliver 2314 the exchange item 2134 to the RS location 2130.

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, Haney discloses:

determining the first cost comprises receiving a first price for shipping the purchased item from the respective customer to which the purchased item belongs to the particular customer; determining the second cost comprises receiving a second price for shipping the purchased item from the respective customer to which the purchased item belongs to the respective merchant that sold the purchased item, and a third price for shipping the new item from the respective merchant that sold the purchased item to the particular customer; and the comparison between the first cost and the second cost comprises a comparison between the first price and a sum of the second price and the third price, ((53) .. IN one arrangement, a third party, such as the proprietor or owner of the online forums, buys the product from the seller under the terms of the second market, which is the local…the seller. The third party then immediately RAN the product internally to the buyer at the first. The third party then directs the seller with shipping instructions to ship the product to the buyer, where the seller is compensated for additional shipping expenses than those charged by the seller to the buyer...; (54) In a different arrangement, the seller may have arranged with the third party to fulfill shipping of the seller's inventory to a buyer in a first or local marketplace with respect to the buyer. Accordingly, the third party maintains and controls the seller's product inventory in a second marketplace including fulfilling orders by picking products from inventory, packaging the products, and shipping the products to a buyer of the first marketplace from the third party's location. Therefore, when the third party facilitates the sale of the product to a buyer in the first marketplace, the third party can determine a reasonable _ and shipping terms and provide the seller an agreed upon or further compensated portion of the sales 8 (as compared to a sales o between a local buyer and seller in the first marketplace));

As per claim 5, Haney discloses:
wherein the second cost is further associated with repackaging the purchased item, ((54) In a different arrangement, the seller may have arranged with the third party to fulfill shipping of the seller's inventory to a buyer in a first or local marketplace with respect to the buyer. Accordingly, the third party maintains and controls the seller's product inventory in a second marketplace including fulfilling orders by picking products from inventory, the products, and shipping the products to a buyer of the first marketplace from the third party's location. Therefore, when the third party facilitates the sale of the product to a buyer in the first marketplace, the third party can determine a reasonable and shipping terms and provide the seller an agreed upon or further compensated portion of the sales (as compared to a sales between a local buyer and seller in the first marketplace).
As per claim 6, Haney does not disclose wherein the comparison between the first cost and the second cost comprises a comparison between a predetermined threshold and a result of subtracting the first cost from the second cost.

However, Wilkinson et al (US 20170364860 A1) discloses in (180) In some embodiments, the alignment between the first and second customer and/or the item and the second customer may be determined by adding, Cs multiplying, or dividing the magnitudes of the corresponding vectors. For example, an alignment score between a customer and a product may be determined by TS the magnitude of each the customer vector from the magnitude of the associated product characterization vector.

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, Haney does not disclose:

transmitting additional content for display on the first customer device, the additional content comprising an option to return the purchased item; and for each purchased item of the plurality of purchased items, receiving an indication that the respective customer to which the purchased item belongs intends to return the purchased item.

However, Wilkinson et al (US 20170364860 A1) discloses in [0252] In some embodiments, systems and methods are provided for handling requests. In some embodiments, a retailer system provides a platform and tools to facilitate reverse logistics by the original customer. The platform may facilitate the reselling of items the customer wants to customers with value vectors that point to an affinity for the product. In some embodiments, the reverse logistic service may be offered for product categories with high rates and may limit the handling of fragile items. The item may be directly transferred from the original buyer to the second buyer without going through the retailer. In some embodiments, the platform may match sellers and buyers in a local area such that the product may be tendered in-person. In some embodiments, a customer that resells the item to another customer instead of foes the item is offered a reduction in price or credit as an incentive.

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson in the systems of Haney since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, Haney discloses:

wherein the customer device is a first customer device and the content is first content, ((32) FIGS. 2 and 4-5 illustrate an example of a user interface 201, denoted herein as user interface 201a, rendering various network pages 150 (FIG. 1). The network page 150 is rendered in a user interface on the display S\ Ss 199 (FIG. 1) of the first client 106a (FIG. 1)),

Haney des not disclose: the following limitations, however, Wilkinson discloses:

and wherein receiving the indication that the respective customer to which the purchased item belongs intends to return the purchased item comprises:

transmitting second content for display on a second customer device that is associated with the respective customer to which the purchased item belongs, the second content comprising an option to return the purchased item, Wilkinson, [0206] The system 2110 can advantageously be used to _ and exchange items as described in more detail below. The communications between the control circuits 2114, 2118, 2122 can take any suitable form, including short message service (SMS), email, voice, VOIP, chat message, or the like, over any suitable network, including radio communication, Internet, near field communication, Bluetooth, or the like. The communications can be initiated by a user input to the respective control circuits 2114, 2118, 2122 or by automated responses. The control circuits 2114, 2118, 2122 can generate graphical user interfaces (GUIs) presenting the options, inputs, and entry fields described herein.

receiving, from the second customer device, a message comprising the indication that the respective customer to which the purchased item belongs intends to return the purchased item, ([0207] As shown in the flowchart depicted in FIG. 23, the first customer 2112 can begin a transaction 2300 to RO a ON item 2128 by sending 2302 a RN …to the control circuit 2118 of the coordinating entity 2116.)

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, Haney doesn’t disclose:

wherein receiving the indication that the customer device has navigated to the online marketplace comprises receiving, from the customer device, login credentials that are associated with an account of the particular customer on the online marketplace.

However, Wilkinson discloses in (0267) In some embodiments, the user interface device 2734 may be used by the customer to unlock the container using a passcode, log-in credential, voice recognition, facial recognition, etc. In some embodiments, the smart container 2730 may comprise a temperature controlled storage unit such as a refrigerated locker.

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, Haney discloses:

receiving, from the customer device, parameters for a search of the online marketplace, wherein determining the set of items to present to the particular customer further comprises, for each purchased item of the at least some of the plurality of purchased items: determining whether or not the purchased item matches the parameters of the search; and based on whether or not the purchased item matches the parameters of the search, determining whether to include the purchased item in the set of items. (26) From the buyer's perspective, in one embodiment, when a buyer performs a for an item within a first marketplace and is unable to find a AS item, the electronic commerce application 133 may perform the in a second marketplace. If a RAS item is found in the second marketplace, the electronic commerce application 133 may offer the ANS item for sale to the buyer in the first marketplace when the item is not initially available in the first marketplace.

As per claim 14, wherein the customer device is a first customer device, the particular customer is a first customer, the set of items is a first set of items, and the content is first content, ((32) FIGS. 2 and 4-5 illustrate an example of a user interface 201, denoted herein as user interface 201a, rendering various network pages 150 (FIG. 1). The network page 150 is rendered in a user interface on the display S\ Ss 199 (FIG. 1) of the first client 106a (FIG. 1)),

the method further comprising:

receiving an indication that a second customer device associated with a second customer has navigated to the online marketplace, ((22) The data store 136 further stores network pages 150 associated with various aspects of providing information to and gathering data from…of the functionality of the electronic commerce application 133. Examples of various network pages 150 will be discussed in further detail below; (42) Accordingly, in one embodiment, a AS may be asked by the electronic commerce application 133 if he or she is able to navigate a Rs in which a search has been
extended and corresponding search results are able to be provided. If the…responds by that he or she is capable of navigating the particular RASS, then the “ is directed to a website of the particular MASA |):

Haney et al doesn’t specifically disclose “determining a second set of items to present to the second customer, the second set of items being different than the first set of items” and “transmitting second content for display on the second customer device, the second content comprising, for each purchased item of the second set of items, a respective offer for a sale of the purchased item to the second customer”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to repeat the steps of the invention at a subsequent predetermined time, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claim 15, tis claim recites limitations similar to those of independent claim 1.

As per claim 16, Haney doesn’t disclose:

wherein: the first cost comprises a first distance between the respective customer to which the purchased item belongs and the particular customer; the second cost comprises a second distance between the respective customer to which the purchased item belongs and the respective merchant that sold the purchased item, and a third distance between the respective merchant that sold the purchased item and the particular customer; and the comparison between the first cost and the second cost comprises a comparison between the first distance and a sum of the second distance and the third distance. Wilkinson (US 20170364860 A1) [0214] By one approach, the location 2132 can be a location for the store. As such, whether a return or exchange action, the delivery agent 2120 can travel between the a and locations 2130, 2132 to complete the transaction. By another approach, the location 2132 can be a location of the customer 2124 and the third location 2136 can be a location for the store. More specifically, the customer 2124 can make a separate purchase request for the item 2128 either with the coordinating entity control circuit 2118 or a system associated therewith. The coordinating entity 2116 can then determine that the location 2132 of the customer 2124 is within a predetermined Gene of the location 2130. In response to a positive determination, the coordinating entity 2116 can instruct the delivery agent 2120 to deliver 2316 the item 2128 to the customer 2124 at the location 2132 rather than a location of the store. In this case, the coordinating entity 2116 can further instruct the delivery agent 2120 to retrieve 2310 the exchange item 2134 from the third location 2136 and deliver 2314 the exchange item 2134 to the  location 2130.

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, Haney discloses:

wherein the processor is further to: receive a first price for shipping the purchased item from the respective customer to which the purchased item belongs to the particular customer, a second price for shipping the purchased item from the respective customer to which the purchased item belongs to the respective merchant that sold the purchased item, and a third price for shipping the new item from the respective merchant that sold the purchased item to the particular customer, wherein the first cost comprises the first price, the second cost comprises the second price and the third price, and the comparison between the first cost and the second cost comprises a comparison between the first price and a sum of the second price and the third price, ((53) ... In one arrangement, a third party, such as the proprietor or owner of the online forums, buys the product from the seller under the terms of the second market, which is the local of the seller. The third party then immediately RAN the product internally to the buyer at the first…The third party then directs the seller with shipping instructions to ship the product to the buyer, where the seller is compensated for additional shipping expenses than those charged by the seller to the buyer...; (54) In a different arrangement, the seller may have arranged with the third party to fulfill shipping of the seller's inventory to a buyer in a first or local marketplace with respect to the buyer.

As per claim 20, Haney does not disclose wherein the comparison between the first cost and the second cost comprises a comparison between a predetermined threshold and a result of subtracting the first cost from the second cost.

However, Wilkinson et al (US 20170364860 A1) discloses in (180) In some embodiments, the alignment between the first and second customer and/or the item and the second customer may be determined by adding, multiplying, or dividing the magnitudes of the corresponding vectors. For example, an alignment score between a customer and a product may be determined by TS the magnitude of each the customer vector from the magnitude of the associated product characterization vector.

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 21, Haney does not disclose:

wherein the processor is further to:

for each purchased item of the plurality of purchased items, receive an indication that the respective customer to which the purchased item belongs intends to return the purchased item.

However, Wilkinson et al (US 20170364860 A1) [0252] In some embodiments, systems and methods are provided for handling requests. In some embodiments, a retailer system provides a platform and tools to facilitate reverse logistics by the original customer. The platform may facilitate the reselling of items the customer wants to customers with value vectors that point to an affinity for the product. In some embodiments, the reverse logistic service may be offered for product categories with high rates and may limit the handling of fragile items. The item may be directly transferred from the original buyer to the second buyer without going through the retailer. In some embodiments, the platform may match sellers and buyers in a local area such that the product may be tendered in-person. In some embodiments, a customer that resells the item to another customer instead of the item is offered a reduction in price or credit as an incentive.

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 22, Haney discloses:

wherein the customer device is a first customer device, the content is first content, ((32) FIGS. 2 and 4-5 illustrate an example of a user interface 201, denoted herein as user interface 201a, rendering various network pages 150 (FIG. 1). The network page 150 is rendered in a user interface on the display &\.88 199 (FIG. 1) of the first client 106a (FIG. 1)),

Haney does not disclose the following limitations:

and the processor is further to:

transmit second content for display on a second customer device that is associated with the respective customer to which the purchased item belongs, the second content comprising an option to return the purchased item.

However, Wilkinson discloses in [0206] The system 2110 can advantageously be used to and exchange items as described in more detail below. The communications between the control circuits 2114, 2118, 2122 can take any suitable form, including short message service (SMS), email, voice, VOIP, chat message, or the like, over any suitable network, including radio communication, Internet, near field communication, Bluetooth, or the like. The communications can be initiated by a user input to the respective control circuits 2114, 2118, 2122 or by automated responses. The control circuits 2114, 2118, 2122 can generate graphical user interfaces (GUIs) presenting the options, inputs, and entry fields described herein; and

receive, from the second customer device, a message comprising the indication that the respective customer to which the purchased item belongs intends to return the purchased item. ([0207] As shown in the flowchart depicted in FIG. 23, the first customer 2112 can begin a transaction 2300 to RN a CaN item 2128 by sending 2302 a ST Renee to the control circuit 2118 of the coordinating entity 2116.).

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 26, Haney does not disclose:

wherein the processor is further to: receive, from the customer device, login credentials that are associated with an account of the particular customer on the online marketplace, wherein the indication that the customer device has navigated to the online marketplace comprises the login credentials. 0267) In some embodiments, the user interface device 2734 may be used by the customer to unlock the container using a passcode, log-in credential voice recognition, facial recognition, etc. In some embodiments, the smart container 2730 may comprise a temperature controlled storage unit such as a refrigerated locker.

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson et al in the systems of Haney, since the claimed
invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 27, Haney discloses:

wherein the processor is further to: receive, from the customer device, parameters for a search of the online marketplace; and for each purchased item of the at least some of the plurality of purchased items: determine whether or not the purchased item matches the parameters of the search, and based on whether or not the purchased item matches the parameters of the search, determine whether to include the purchased item in the set of items.

 (26) From the buyer's perspective, in one embodiment, when a buyer performs a for an item within a first marketplace and is unable to find a ANS item, the electronic commerce application 133 may perform the in a second marketplace. If a…item is found in the second marketplace, the electronic commerce application 133 may offer the To item for sale to the buyer in the first marketplace when the item is not initially available in the first marketplace.

As per claim 28, Haney discloses:

wherein the customer device is a first customer device, the particular customer is a first customer, the set of items is a first set of items, and the content is first content, wherein the processor is further to: receive an indication that a second customer device associated with a second customer has navigated to the online marketplace; determine a second set of items to present to the second customer, the second set of items being different than the first set of items; and transmit second content for display on the second customer device, the second content comprising, for each purchased item of the second set of items, a respective offer for a sale of the purchased item to the second customer, ((21) In some embodiments, the inventory data 166 further includes information about the quantity 170 of the items 169 that the user has in inventory or has sold. Also, the inventory data 166 includes item specifications 179 that include information about the dimensions and weight of the item 169, which may be relevant for shipping purposes as well as for displaying on corresponding item detail pages 173. The inventory data 166 also includes shipment tracking data 176 regarding the current location of a shipment of the item 169 or plurality of items 169. In addition, the inventory data 166 includes distribution data 178 regarding where the items 169 are located or being offered for sale).

5.	Claims 4, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haney (US 8533054 Bi), and further in view of Wilkinson (US 20170364860 A1) and further in view of Antony et al (US 7617133 B1).

As per claim 4, Haney does not disclose the following limitations:

determining the first cost comprises determining the first cost based on a record of customer shipping locations stored in memory, the record of customer shipping locations comprising at least one of: (i) a shipping location of the respective customer to which the purchased item belongs, and (ii) a shipping location of the particular customer; and determining the second cost comprises determining the second cost based on: (i) a record of merchant shipping locations stored in memory, the record of merchant shipping locations comprising a shipping location of the respective merchant that sold the purchased item, and (1i) the record of customer shipping locations.

However, Antony et al (US 7617133 B1) discloses:

(Abstract, “Techniques are described for automatically and dynamically determining how to handle items being returned from customers while the items are in transit. Various factors may be considered to determine appropriate item return handling, including by assessing current conditions at the time of the determination. In addition, the dynamic item return handling may include selecting one of various potential return destinations for each item being returned and one of various types of return routing for the return. In some situations, the item return handling is performed for an item being returned from a customer while the item is at an intermediate shipping Rn such as a selected location to which the customer was directed to send the item. This abstract is provided to comply with rules requiring an abstract, and with the intention that it will not be used to interpret or limit the scope or meaning of the claims).

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Antony in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, Haney does not disclose the following limitations:

store a record of customer shipping locations comprising at least one of: (1) a shipping location of the respective customer to which the purchased item belongs, and (ii) a shipping location of the particular customer; and store a record of merchant shipping locations comprising a shipping location of the respective merchant that sold the purchased item, wherein the first cost is based on the record of customer shipping locations, and the second cost is based on the record of customer shipping locations and the record of merchant shipping locations.

However, Antony et al (US 7617133 B1) discloses:

Abstract, Techniques are described for automatically and dynamically determining how to handle items being returned from customers while the items are in transit. Various factors may be considered to determine appropriate item return handling, including by assessing current conditions at the time of the determination. In addition, the dynamic item return handling may include selecting one of various potential return destinations for each item being returned and one of various types of return routing for the return. In some situations, the item return handling is performed for an item being returned from a customer while the item is at an intermediate shipping RW such as a selected location to which the customer was directed to send the item. This abstract is provided to comply with rules requiring an abstract, and with the intention that it will not be used to interpret or limit the scope or meaning of the claims.

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Antony in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

6.	Claims 9, 10, 11, 23, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haney (US 8533054 B11), and further in view of Wilkinson (US 20170364860 Al}, and further in view of Aqlan (US 20150142500 A1).

As per claim 9, Haney doesn’t disclose:

for each purchased item of the plurality of purchased items, transmitting third content for display on a merchant device that is associated with the respective merchant that sold the purchased item, the third content comprising an option to permit shipping the purchased item from the respective customer to which the purchased item belongs to another customer.

However, Aqlan discloses in [0036] The cost to ship parts between sites may then be compared 324 to a cost to ship an order directly to a customer from another site 200. If the cost to ship parts between sites 200 is greater than the cost to ship an order directly to a customer from another site 200, a decision may be made to offload 336 the order, change the due date 328, or ship the parts 342, depending on the outcome of decision steps 326, 330. A transportation delay risk may also be taken 332 into consideration. If the delay risk is high, a higher priority shipping may be CS 334 to reduce the delay risk. If extra time is available at step 338, the shipment may also be postponed 340 to reduce shipping costs.

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Aglan in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Haney doesn’t disclose:

receiving, from the second customer device, a condition of the purchased item, wherein the third content further comprises the condition of the purchased item.

However, Wilkinson discloses in ([0240) In some embodiments, the offer price may be determined based on the product type, the product ROANO the product sales price, the product purchase price, etc. In some embodiments, the offer price may be reduced as compared to the item's price offered through the retailer.

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, Haney doesn’t disclose:

wherein receiving the condition of the purchased item comprises receiving an image of the purchased item.

However, Wilkinson discloses in ([0158] The supplier control circuit 1702 can comprise a resource that is owned and/or operated on behalf of the suppliers of one or more products (including but not limited to manufacturers, wholesalers, retailers, and even resellers of previously-owned products). This resource can receive, process and/or analyze, store, and/or provide various kinds of information. Examples include but are not limited to product data such as marketing and packaging content (including textual materials, still)

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 23, Haney does not disclose:

wherein the processor is further to:

for each purchased item of the plurality of purchased items, transmit third content for display on a merchant device that is associated with the respective merchant that sold the purchased item, the third content comprising an option to permit shipping the purchased item from the respective customer to which the purchased item belongs to another customer.

However, Aqlan discloses in [0036] The cost to ship parts between sites may then be compared 324 to a cost to ship an order directly to a customer from another site 200. If the cost to ship parts between sites 200 is greater than the cost to ship an order directly to a customer from another site 200, a decision may be made to offload 336 the order, change the due date 328, or ship the parts 342, depending on the outcome of decision steps 326, 330. A transportation delay risk may also be taken 332 into consideration. If the delay risk is high, a higher priority shipping may be cS 334 to reduce the delay risk. If extra time is available at step 338, the shipment may also be postponed 340 to reduce shipping costs.

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Aqlan in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 24, Haney does not disclose the following:

wherein the processor is further to:

receive, from the second customer device, a condition of the purchased item; wherein the third content further comprises the condition of the purchased item.

However, Wilkinson discloses in ([0240) In some embodiments, the offer price may be determined based on the product type, the product cS the product sales price, the product purchase price, etc. In some embodiments, the offer price may be reduced as compared to the item's price offered through the retailer.

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson et al in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 25, Haney does not disclose wherein the condition of the purchased item comprises an image of the purchased item. However, Wilkinson discloses in ([0158] The supplier control circuit 1702 can comprise a resource that is owned and/or operated on behalf of the suppliers of one or more products (including but not limited to manufacturers, wholesalers, retailers, and even resellers of previously-owned products). This resource can receive, process and/or analyze, store, and/or provide various kinds of information. Examples include but are not limited to product data such as marketing and packaging content (including textual materials…)

It would have been obvious to one Wilkinson of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wilkinson et al in the systems of Haney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Prior Art Considered
7.	The following art is considered relevant but has not been used in the present office action:

NAZUKA (JP 2004171184 A)
LI  ET AL (CN 111984837 A)
Hall et al (CA 2781191 A1)

Response to Arguments
8.	Applicant’s arguments, see arguments/remarks, filed 2/4/22, with respect to claims 1-28 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-28 has been withdrawn. 

Applicant’s arguments, see arguments/remarks, filed 2/4/22, with respect to the rejection(s) of claim(s) 1-28 under Haney (US 8533054 B1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further in view Wilkinson (US 20170364860 A1), and further in view of FLORANCE ET AL (CA 2337760 C).  

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application maybe obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.

May 31, 2022
/AKIBA K ROBINSON/
Primary Examiner, Art Unit 3628